Exhibit 10.68

 

GUESS?, INC.

 

WRITTEN DESCRIPTION OF PERFORMANCE-BASED BONUS CRITERIA
FOR PAUL MARCIANO

 

On September 27, 2005, the following cash bonus awards were authorized by the
Compensation Committee of the Board of Directors of Guess?, Inc. (the “Company”)
to be paid to Paul Marciano, Co-Chairman of the Board and Co-Chief Executive
Officer of the Company, under the Company’s 2004 Equity Incentive Plan (the
“Incentive Plan”) if the specified levels of earnings from operations for the
Company’s licensing segment with respect to the fourth quarter of 2005 and the
2006, 2007 and 2008 calendar years are achieved:

 

Performance Period

 

Incentive Compensation Award

Fourth Quarter 2005

 

$3.0 million (payable only upon certification of achievement of performance
standard for fourth quarter 2005)

 

 

 

2006 Calendar Year

 

$1.3 million (payable only upon certification of achievement of performance
standard for 2006 calendar year)

 

 

 

2007 Calendar Year

 

$1.5 million (payable only upon certification of achievement of performance
standard for 2007 calendar year)

 

 

 

2008 Calendar Year

 

$3.5 million (payable only upon certification of (i) achievement of performance
standard for 2008 calendar year and (ii) receipt by the Company of the $35.0
million payment due in January 2012 pursuant to the license agreement with the
Company’s watch licensee)

 

All such potential awards are intended to qualify as performance-based
compensation within the meaning of Internal Revenue Code Section 162(m).  Such
potential awards are in addition to any other performance-based awards for which
Paul Marciano is eligible under the Incentive Plan, the Company’s Annual
Incentive Bonus Plan or otherwise.

 

 

 

--------------------------------------------------------------------------------

 